DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to applicant’s amendment filed on December 11, 2020.  Claims 1, 7, 14-16, and 18-19.  Claims 2 and 11-12 have been canceled.  Claim 25 has been added.  Claims 1, 4-8, 13-23 and 25 are pending in the application. 

Response to Amendment
Obviousness-type Double Patenting Rejection of Claims 1, 4, 6-8 and 22 with US Pat. No. 8,413,655, in view of Gardner, has been withdrawn in view of applicant’s amendments. 
Obviousness-type Double Patenting Rejection of Claim 1 with US Pat. No. 8,653,153, in view of Gardner, has been withdrawn in view of applicant’s amendments.
Objection to Claim 14 has been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 112(b) of Claims 7, 14 and 18-19 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 112(b) of Claims 2 and 11-12 have been withdrawn in view of cancellation of claims 2 and 11-12. 
Rejections under 35 USC § 103 of Claims 1, 4-8 and 13-23 have been withdrawn in view of applicant’s amendments.
Rejections under 35 USC § 103 of Claims 2 and 11-12 have been withdrawn in view of cancellation of claims 2 and 11-12.
Allowable Subject Matter
Claims 1, 4-8, 13-23 and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
McKenna et al. (US Pat. Pub. No. 2012/0090470)- which is considered the closest prior art of record, discloses an adsorbent cartridge for removing gaseous contaminants, comprising layers of one or more self-supporting adsorbent sheets mechanically spaced to provide gas flow channels between the layers from one end of the cartridge to the other (see figure 1a and paragraphs [0140]-[0141]).
The difference between McKenna and the instant invention is that McKenna fails to disclose wherein the cartridge further comprises a color indicator for visually indicating consumption of the adsorbent to an external observer, wherein at least one area of color indicator is visually exposed to an external observer while the cartridge is in use, and wherein the color indicator is visually exposed by one or more windows cut into a side or an outermost layer of the adsorbent sheets of the adsorbent cartridge.
Gardner et al. (US Pat. No. 7,442,237)- which is considered the second closest prior art of record, discloses a system for indicating the service-life remaining for a multiple threat filter in an air-purifying respirator, and like apparatus (see column 1, lines 13-18).  A colorimetric display for signaling an end of service life conditions for a multi agent air-purifying respirator filter includes colorimetric indicator elements, each element configured to produce a color change in response to detection of a predetermined level of penetration through a sorbent filter media of the respirator filter of a distinct chemical 
The difference between Gardner and the instant invention is that Gardner fails to disclose wherein the color indicator is visually exposed by one or more windows cut into a side or an outermost layer of the adsorbent sheets of the adsorbent cartridge.
Applicant persuasively discloses on page 2 of applicant’s remarks that: “…The Gardner et al. reference discloses end-of-service-life-indicators for a multi-agent respirator filters that include positioning an array of chemically reactive calorimetric indicators next to an sorbent filter and behind a viewing window (see, e.g., abstract and throughout) that is cut in the housing (or outer canister) to view a sorbent contained within the housing (see, e.g., col. 5, lines 45-54). See, for example, Figure 2 and Figure 6 which show a window (103) cut into the wall of the housing (125), and Figure 7 which also shows a window (303) cut into the wall of the housing (325). See, also, col. 5, line 55 to col. 6, line 4, of the Gardner et al. reference, which discusses the position of the window relative to the sorbent, and makes clear that the window is not cut into the sorbent 
Applicant discloses on page 3, lines 9-14 of instant specification that: “The cartridge provides for a uniform flow front and the indicator displays the degree of consumption of the adsorbent in an objective, accurate and long lasting manner. This allows for maximum use of adsorbent in the cartridge before it is replaced. In one embodiment, windows (openings) are cut in an outermost layer of the adsorbent cartridge and color indicator is coated on an area on the layer beneath the outermost layer, so that it is visible through the window.”
Applicant further discloses on page 39, example 2 of instant specification that: “A cylindrical adsorbent cartridge was prepared as per the instructions of Example 1, but it was loaded with 19 w/w % water as it was wound by spraying 34 Mg/cm2 of water on the rib side as it was wound. An outer transparent layer was wrapped around the outside to hold the end of the outer wrap and the cartridge was allowed to sit for two days 15 so that the water could thoroughly wet the adsorbent. The outer transparent layer was then cut, the outermost layer was peeled back and a series of five windows was cut into the outer wrap. Ethyl violet (1 w/w% in water) was applied to an area below the windows, on the layer beneath the outermost layer. The loading of the ethyl violet solution was in the range of approximately 0.5-10 mg/cm2. The outer wrap was 20 rewound and covered again with a transparent layer to hold it down (FIG. 5a). After 24 hours, the indicator turns white, which means the cartridge is ready for use (FIG. 5b). The cartridge was tested as described in Example 1 and photographs were taken during the test, demonstrating how the windows turn color as the adsorbent in the cartridge is consumed (FIG. 7). Four of the 
There is no reason, motivation or suggestion in McKenna or Gardner, alone or in combination, which would motivate one of ordinary skill in the art to have an adsorbent cartridge comprising a color indicator and wherein the color indicator is visually exposed by one or more windows cut into a side or an outermost layer of the adsorbent sheets of the adsorbent cartridge, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774